                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:19-cv-00302-FDW

DAVID EZELLE SIMPSON,                                 )
aka DAVID EZELL SIMPSON,                              )
aka DAVID E. SIMPSON,                                 )
                                                      )
       Petitioner,                                    )
                                                      )
vs.                                                   )                         ORDER
                                                      )
FNU MCFADDEN,                                         )

      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court upon pro se Petitioner David Ezelle Simpson’s

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner

already had a § 2241 action pending in this Court, in which he raises the same claims, when he

filed the instant Petition. See Simpson v. McFadden, No. 3:19-cv-00269-FDW (W.D.N.C. filed

June 10, 2019). That action is still pending.

       IT IS, THEREFORE, ORDERED THAT the Clerk of Court shall consolidate this

action under Case No. 3:19-cv-00269-FDW, transferring all documents, pleadings, and filings to

that case. Thereafter, the Clerk of Court shall close and terminate this action.


                                                          Signed: December 1,
                                                   2019
